DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because the abstract is not clear and is not a concise statement of the technical disclosure of the patent. For instance, the heating of the mold sets using of temperature control sensors inserted in the mold sets before measuring the temperature with the temperature measurement sensor is not mentioned. In addition, the recitations “method of producing an optical element” and “to produce the optical elements” in the abstract are contradictory/unclear. Examiner suggests applicant to change “method of producing an optical element” to --method of producing optical elements--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “producing an optical element to produce optical elements” and “to produce the optical elements” which make the scope of the claim unclear. How many optical elements are produced by the method? 
Claim 1 recites the limitations “performing temperature control on the mold sets to have predetermined set temperatures by using temperature control sensors that are inserted in the mold sets” and “acquiring reference data by measuring, by a temperature measurement sensor, a temperature of the reference mold set that has been heated such that a measurement value of a first temperature control sensor that is inserted in the reference mold set indicates the set temperature” which make the scope of the claim unclear. Is the first temperature control sensor same or different from the temperature control sensors introduced in the preamble? According to [0013] and Fig. 1 of applicant’s published application, they are the same temperature control sensors. Is the “set temperature” of the reference mold set same or different from the “predetermined set temperatures” introduced in the preamble? In addition, according to [0039] of applicant’s published application, the steps of acquiring reference data by measuring, by a temperature measurement sensor, a temperature of the reference mold set and heating reference mold set until a measurement value of a first temperature control sensor that is inserted in the reference mold set indicates the set temperature are distinct steps performed in a specific order. Thus, the second limitation is also indefinite because it is inconsistent with the specification (see MPEP § 2173.03).
Claim 1 recites the limitations “using temperature control sensors that are inserted in the mold sets” and “measuring, by the temperature measurement sensor, a temperature of a second mold set that has been heated such that a measurement value of a second temperature control sensor that is inserted in the second mold set becomes the set temperature” which make the scope of the claim unclear. Is the second temperature control sensor same or different from the temperature control sensors introduced in the preamble? According to [0013] and Fig. 1 of applicant’s published application, they are the same temperature control sensors. In addition, according to [0040-0041] of applicant’s published application, the steps of measuring, by the temperature measurement sensor, a temperature of the second mold set and heating second mold set until a measurement value of a second temperature control sensor that is inserted 
Claim 1 recites the limitations “a measurement value of a second temperature control sensor that is inserted in the second mold set becomes the set temperature” and “determining a set temperature for the second mold set” which make the scope of the claim unclear. Are these set temperatures of the second mold set same or different? According to [0040-0041] of applicant’s published application, they are different.  Are the “set temperature” of the second mold set and “the predetermined set temperatures” introduced in the preamble same or different?
Claim 1 recites the limitation “performing temperature control on the mold sets to produce the optical elements, based on set temperatures determined for the respective mold sets” which is indefinite.  Is the temperature control performed on all the mold sets or only in the reference mold set and the second mold set? Examiner notes that claim 1 has only antecidentant basis for determining the set temperatures for the reference/first mold set and the second mold set. Thus, if applicant is intending to encompass all the mold sets, then applicant needs to recites the steps for determining the set temperatures for the remaining mold stets among the mold sets in view of paragraphs [0045-0048] of applicant’s published application. The limitation is also unclear in view of the limitation “to produce optical elements having same properties among mold sets while performing temperature control on the mold sets to have predetermined set temperatures” in the preamble. Are the “performing temperature control on the mold sets” in the preamble and the last limitation same or different? Are the “predetermined set temperatures” in the preamble same or different from the “set temperatures determined” in the last limitation? 
Claim(s) 2 is/are rejected as being dependent from claim 1 and therefor including all the limitation thereof.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Okuda (JP 2012196780A with English machine translation – attached) is regarded as the closest prior art to the claimed invention. Okuda discloses a method of producing optical elements with almost no variations in shape/quality among mold sets by performing temperature control on the mold sets to have substantially similar temperatures by using temperature control sensors that are inserted in the mold sets (abstract, claim 7, and relevant highlighted portions in the translation), the method comprising: 
determining, as a reference mold set (60A +30A), a first mold set from among the mold sets (Figs. 3, 6, and 8);
determining a temperature for the reference mold set (determining a temperature of the set mold 60A + 30A via at least one first temperature sensor 40);
determining a temperature of a second mold set (determining a temperature of another adjacent mold set 60 + 30 via at least another first temperature sensor 40: claim 7 and highlighted portions in pg. 4 of the translation), the second mold set being at least one of the mold sets other than the reference mold set (Figs. 3, 6, and 8);
acquiring reference data by measuring, by a temperature measurement sensor, a temperature near the reference mold set and the second mold set (determining a temperature near the mold sets via a second temperature sensor 44: abstract, claim 7, and highlighted portions in the translation, and Fig. 8); 

    PNG
    media_image1.png
    460
    692
    media_image1.png
    Greyscale

performing temperature control on the mold sets to produce the optical elements, based on the temperatures determined by all the temperature sensors such that the mold sets have substantially similar temperatures (claim 7).  
However, Okudo fails to disclose or suggest the steps of: “acquiring reference data by measuring, by a temperature measurement sensor, a temperature of the reference mold set that has been heated such that a measurement value of a first temperature control sensor that is inserted in the reference mold set indicates the set temperature; measuring, by the temperature measurement sensor, a temperature of a second mold set that has been heated such that a measurement value of a second temperature control sensor that is inserted in the second mold set becomes the set temperature; calculating a correction value based on a measurement result obtained by the measuring and on the reference data; determining a set temperature for the second mold set based on the set temperature for the reference mold set and on the correction value; and performing temperature control on the mold sets to produce the optical elements, based on set temperatures determined for the respective mold sets” as instantly claimed. In addition, the missing limitations yield the advantages of reducing measurement errors of the temperature sensor for measurement, ensuring that the temperature conditions among the mold sets can be consistent, and 
No other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combining to render the claimed invention obvious.
Claims 1-2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
1 (Currently Amended). A method of producing optical elements having same properties among mold sets, the method comprising:
selecting, as a reference mold set, a first mold set from among the mold sets ([0038]);
determining a set temperature for the reference mold set ([0039]);
heating the reference mold set until a measurement value of a first temperature control sensor that is inserted in the reference mold set indicates the set temperature ([0039]); 
acquiring reference data by measuring, by a temperature measurement sensor, a temperature of the reference mold set after the measurement value of the first temperature control sensor indicates the set temperature ([0039]);
heating a second mold set from among the mold sets until a measurement value of a second temperature control sensor that is inserted in the second mold set indicates the set temperature, the second mold set being different from the reference mold set ([0040]); 
measuring, by the temperature measurement sensor, a temperature of the second mold set after the measurement value of the second temperature control sensor indicates the set temperature ([0041]);  
calculating a correction value based on a measurement result obtained by the measuring and on the reference data ([0041] and [0044]);
determining a corrected set temperature for the second mold set based on the set temperature for the reference mold set and on the calculated correction value ([0041]); and

2 (Currently Amended). The method of producing optical elements according to claim 1, wherein the step of acquiring the reference data includes inserting the temperature measurement sensor at a position rotationally symmetrical to an insertion position of the first temperature control sensor about a center axis of the reference mold set, and
the step of calculating the correction value includes inserting the temperature measurement sensor at a position rotationally symmetrical to an insertion position of the second temperature control sensor about a center axis of the second mold set.
Conclusion
Additional prior art made of record and not relied upon that is pertinent to
Applicant’s disclosure: 
Fujimoto (US 20030033833) discloses a method of producing optical elements using a plurality of mold sets (abstract, P0001, and Fig. 7), the method comprising the step of performing temperature control on the mold sets using temperature control sensors that are inserted in the mold sets such that the temperature deviation between the mold sets is within an allowable range (P0058, 0060, and Fig. 14); 
Izawa (JP 07033453A with English translation – of record) discloses a mold set comprising an upper mold (1) including a plurality of temperature control sensors (6) and a lower mold (11) including a plurality of temperature control sensors (16) configured to form good optical elements free from astigmatism by symmetring the temperature distribution of the forming surfaces of the upper and lower molds (P0001-0021 and Figures); 
Sato (JP 04187530A – of record with partial English machine translation – of record) discloses a mold set comprising an upper mold (2) including a plurality of temperature control sensors (6 and 8) and 
Tomisaka (WO 2012026263A1 with partial English translation – of record) discloses that platinum resistance thermometers and thermocouples are well-known/suitable temperature sensors in the art (P0075). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743